Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 1 of 8 PageID #: 6




     EXHIBIT A
            Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 2 of 8 PageID #: 7




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21329901
Notice of Service of Process                                                                            Date Processed: 03/25/2020

Primary Contact:           Marc P. Clements
                           Jarden Corporation
                           3600 North Hyrdaulic Street
                           Wichita, KS 67219

Entity:                                       Sunbeam Products, Inc.
                                              Entity ID Number 3672673
Entity Served:                                Sunbeam Products, Inc
Title of Action:                              Stella Benson vs. Sunbeam Products Inc.
Matter Name/ID:                               Stella Benson vs. Sunbeam Products Inc. (10140868)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Product Liability
Court/Agency:                                 St. Louis City Circuit Court, MO
Case/Reference No:                            2022-CC00591
Jurisdiction Served:                          Missouri
Date Served on CSC:                           03/23/2020
Answer or Appearance Due:                     Within 30 days of 03/20/2020
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           Lauren E. Bronson
                                              314-878-8200

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 3 of 8 PageID #: 8




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS, MISSOURI
                         TWENTY-SECOND JUDICIAL CIRCUIT

STELLA BENSON,
                                                          CAUSE No. 2022-CC00591
                        PLAINTIFF,
1Y.IM                                                     DIVISION NO. 1

SUNBEAM PRODUCTS, INC.,

                        DEFENDANT.

                 NOTICE and ACKNOWLEDGEMENT FOR SERVICE BY MAIL

        TO:      SUNBEAM PRODUCTS, INC.
                 SERVE REGISTERED AGENT:
                 CSC LAYERS INCORPORATING
                 SERVICE COMPANY
                 221 BOLIVAR STREET
                 JEFFERSON CITY, MO 65101

    The enclosed summons and petition are served pursuant to Missotiri Supreme Court Rule 54.16.
    You may sign and date the acknowledgment part of this form and return one copy of the completed
form to the sender within thirty days of March 20, 2020.

    If you are served on behalf of a corporation, unincorporated association, including a partnership, or
other entity, you must indicate under your signature your relationship to that entity. If you are served on
behalf of another person and you are authorized to receive process, you must indicate under your signature
your authority.

    If you do not complete and return the form to the sender within thirty days, you or the party on whose
behalf you are being served may be required to pay any expenses incurred in serving a summons and petition
in any other manner permitted by law.

    If you do complete and return this form, you or the party on whose behalf you are being served must
answer the petition within thirty days of the date you sign the acknowledgement below. If you fail to do so,
judgment by default may be taken against you for the relief demanded in the petition.

    I DECLARE, UNDER PENALTY OF PERJURY, THAT THIS NOTICE WAS MAILED ON March
20, 2020.


S ignature
       Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 4 of 8 PageID #: 9
ti


                  ACKNOWLEDGMENT-OF RECEIPT OF SUMMONS AND PETITION

         I declare, under penalty of filing a false affidavit, that I received a copy of the Summons and of the
     Petition in the above captioned matter.



     Date                                                      Signature



     Relationship to Entity/Authority to Receive Service of Process




                                                         ,F)
           Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 5 of 8 PageID #: 10

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI
a
Judge or Division:                                         Case Number: 2022-CC00591
REX M BURLISON
Plaintiff/Petitioner:                                      Plaintiff's/Petitioner's Attorney/Address
STELLA BENSON                                              LAUREN ELIZABETH BRONSON
                                                           2300 WEST PORT PLAZA DR
                                                     vs.   ST LOUIS, MO 63146
Defendant/Respondent:                                      Court Address:
SUNBEAM PRODUCTS INC                                       CIVIL COURTS BUILDING
Nature of Suit:                                            10 N TUCKER BLVD
CC Pers In'ur -Prod Liab                                   SAINT LOUIS, MO 63101
                                                                                                                             Date File Stam
                                                     Summons in Civil Case                                                                '
 The State of Missouri to: SUNBEAM PRODUCTS INC
                            Alias:
 CSC LAWYERS INC SERVICE CO                                                   COLE COUNTY, MO
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You are summoned to appear before this court and to file your pleading to the petition, a
         GOVRT p            copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                     o            exclusive of the da
                                                    Y of service. YIf ou fail to file
                                                                                   Your
                                                                                      p leadin   ud g
                                                                                                g,J ment b Ydefault maY
                                  be taken against you for the relief demanded in the petition.
                                                                                                      ,
     CITY OFST LOUIS                   March 17, 2020                                         ~-+~~ A
                                              Date                                                         Clerk
                                  Further Information:
                                                     Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by: (check one)
    ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                     , a person of the defendant's/respondent's family over the age of
         15 years who permanently resides with the defendant/respondent.
    ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                 (name)                                                         (title).
    ❑ other:

    Served at                                                                                                                       (address)
    in                                        (County/City of St. Louis), MO, on                               (date) at            _ (time).


                   Printed Name of Sheriff or Server                                              Signature of Sherifr or Server
                               Must be sworn before a notary public if not served by an authorized officer:
                                Subscribed and sworn to before me on                                               (date).
          (Seal)
                                My commission expires:
                                                                    Date                                       Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sherifrs Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                                          (       miles @ $.       per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) ForCourt Use Only: Document Id # 20-SMCC-1558             1 of 1             Civil Procedure Form No. 1; Rules 54.01 —54.05,
                                                                                              54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 6 of 8 PageID #: 11

                                                                                2022-CC00591

             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS, MISSOURI
                        TWENTY-SECOND JUDICIAL CIRCUIT

STELLA BENSON,                                )
                                              )       CAUSE No.
                       PLAINTIFF,             )
VS. '                                         )       DivisiON No. l
                                              )
SUNBEAM PRODUCTS, INC.,                       )       TRAIL BY JURY DEMANDED
A CORPORATION,                                )
SERVE REGISTERED AGENT BY MAIL:               )
        CSC LAYERS INCORPORATING              )
        SERVICE COMPANY                       )
        221 BOLIVAR STREET                    )
        JEFFERSON CITY, MO 65101              )
                                              )
                       DEFENDANTS.            )

                           PETITION FOR PERSONAL INJURIES

        Comes now Plaintiff, Stella Benson, and for her cause of action against the defendant,

states and alleges:

        1.      Defendant Sunbeam Products, Inc. is a corporation organized and existing under

and by virtue of law, and at all times mentioned herein operating by and through its agents, servants

and employees acting within the course and scope of their employinent, agency, apparent agency,

and service.

        2.      At all times mentioned, defendant is and was doing business as Jarden Consumer

Solutions.

        3.      At all times mentioned, defendant sold approximately 520,000 Mr. Coffee

appliances between 2011 and 2012.


                                                        ,
                                                  1
Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 7 of 8 PageID #: 12




       4.      Defendant received numerous complaints and reports of the Mr. Coffee brewing

chainber opening due to steam pressure and exploding and expelling hot water and coffee grounds

on users and consumers who suffered burn injuries to their face, upper torso and hands.

       5.      Despite knowledge that the Mr. Coffee Single Cup Brewing System, Model

BVMC-KG1 series (hereafter, "MR. COFFEE") contained a defect that exposed users and others

in the vicinity to explosion and expelling of hot water and coffee grounds and created a substantial

rislc of burns and harm, defendant failed to tiinely and/or adequately notify purchasers, users, the
                                                                                           ,
public or the Consumer Product Safety Commission as required and thereby violated the Consumer

Product Safety Act.

       6.      Defendant failed to timely and/or adequately notify or warn purchasers and users

of MR. COFFEE of the defective unreasonably dangerous condition of the MR. COFFEE

appliance.

       7.      Defendant failed to timely and/or adequately perform a recall of the defective MR.

COFFEE appliance.

       8.      On or about Apri126, 2018, plaintiff was using in a reasonably anticipated manner

a MR. COFFEE in St. Louis, Missouri, which she received as a gift, when it exploded expelling

boiling scalding hot water and coffee beans onto her face and body causing her to suffer and sustain

serious b.urns, and to suffer and sustain great pain, anguish of mind, loss of the pleasures and

enjoyinent of life and dainages which are permanent and progressive and in excess of Twenty Five

Thousand Dollars ($25,000.00).

       9.      The explosion was the direct result of the defective unreasonably dangerous

condition of the MR. COFFEE product as designed, manufactured and sold; and the negligence


                                                 W
Case: 4:20-cv-00561-JAR Doc. #: 1-1 Filed: 04/20/20 Page: 8 of 8 PageID #: 13




and carelessness of defendant in the marketing, sale, design and manufacture of the MR. COFFEE,

and in the failure to timely and/or adequately notify purchasers and users of the defect and to timely

and/or adequately perform a recall of the defective MR. COFFEE appliance.

       10.     Defendant has publicly admitted, and has admitted to the United States Consumer

Product Safety Commission, that it failed to timely disclose the existence of the dangerous

condition of MR. COFFEE.

       11.     The aforedescribed conduct of defendant was outrageous, willful, wanton and in

conscious disregard for the safety of consumers and users of the MR. COFFEE appliance which

defendant through its advertising and marketing represented as being safe; punitive damages

should therefore be assessed against defendant to punish defendant and to deter defendant and

others from lilce conduct in the future.

        WHEREFORE, plaintiff prays judgment against the defendant for such actual and punitive

darnages as are fair and reasonable, together with her costs and statutory interest, if any.



                                                      NEWMAN BRONSON & WALLIS


                                                       By: Lauren E. Bronson
                                                       LAUREN E. BRONSON MO Bar #68649
                                                       MARK I. BRONSON MO Bar 423183
                                                       2300 West Port Plaza Drive
                                                       St. Louis, MO 63146-3213
                                                       (314) 878-8200
                                                       FAX (314) 878-7839
                                                       lbronson@newmanbronson.com
                                                       mbronson(~
                                                                a,newmanbronson.com

                                                       ATTORNEYS FOR PLAINTIFF



                                                  3
